Citation Nr: 1138750	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a low back strain, on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1998 to March 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

As a preliminary matter, the Board notes that in November 2010 the Board adjudicated the Veteran's claim of entitlement to an initial rating higher than 20 percent for a low back strain, on a schedular basis, and remanded this case for consideration of an increased rating on an extraschedular basis only.  As such, the issue of entitlement to an increased schedular rating is no longer before the Board.


FINDINGS OF FACT

1.  The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's low back strain is inadequate.

2.  The Veteran has not required frequent hospitalizations and his low back strain has not caused marked interference with his employment.

3.  The Veteran's service-connected disability of a low back strain, rated 20 percent, does not meet the requisite schedular percentages for TDIU.

4.  There has been no demonstration by competent and probative evidence of record that the Veteran's service-connected disability, when evaluated in association with the Veteran's educational attainment and occupational experience, precludes all forms of substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for service-connected low back strain, on an extraschedular basis, are not met.  38 C.F.R. § 3.321(b)(1) (2011).

2.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2009 and November 2010 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claims were adjudicated subsequently in a June 2011 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher Than 20 Percent for Service-Connected Low Back Strain, on an Extraschedular Basis

The Veteran is seeking entitlement to an initial rating higher than 20 percent for service-connected low back strain, on an extraschedular basis.  The Veteran asserts that his back disability interferes with his ability to be employed.  

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's low back disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Medical records do not show that the Veteran has required frequent hospitalizations for his back.  Furthermore, the Veteran has not asserted that he requires frequent hospitalizations due to his back.  

Additionally, there is no evidence of marked interference with employment due to the disability.  The Board notes that during the February 2009 Hearing, the Veteran indicated that he was a firefighter and has not been physically able to perform his job.  See February 2009 Hearing Transcript, page 5.  He also testified that when he was working, his low back strain interfered with the ability to work, and that he currently was unable to work due to back pain.  See February 2009 Hearing Transcript, page 7.  In this regard, the Board notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran was afforded a VA examination in February 2011.  There were no noted flare-ups and no history of incapacitating episodes.  The Veteran stated he had a constant level of back pain with spasms from time-to-time.  The Veteran was diagnosed with lumbar spine, L5-S1 degenerative disc disease.  The examiner stated he had a moderate disability.  The examiner opined that it is less likely as not the lumbar spine condition renders the Veteran unable to obtain and maintain substantially gainful employment.  Therefore, the Board finds that the current rating of 20 percent adequately addresses the functional impact the Veteran's low back has on his occupation.  

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that entitlement to an increased rating on an extraschedular basis is denied.


III.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

The Veteran's service-connected low back strain is rated 20 percent disabling.  The Veteran is not service-connected for any additional disability.  Therefore, Veteran's combined rating for all his service-connected disabilities is 20 percent.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, because the Veteran's combined rating for his service-connected disabilities is not 70 percent or more.  Therefore, he is not entitled to TDIU, as a matter of law. 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability, his education, and his employment history when determining if he is unable to work.  

Significantly, however, the Veteran was afforded a VA examination in December 2010 for the purpose of determining employment eligibility, and the examiner offered an opinion that weighs against the claim.  The Veteran reported completing training to be a fireman but was never able to work as one because he could not pass the required physical examinations.  He reported working for several temporary agencies in California, doing sit-down jobs part-time for approximately a year in 2003-2004.  He worked for ADP doing computer work and also held additional jobs with a temporary agency.  He currently goes to school full time to complete his degree in criminal justice.  The Veteran also reported working a few hours a week part time assigning, coordinating, and supervising a home and household services business.  He stated he wishes to get a job as a probation officer full time once he gets his degree in criminal justice.  The examiner opined that after review of the Veteran's records, he would be capable of working even with his back disability, in some capacity.  

The Veteran was also afforded a VA examination in February 2011.  The Veteran reported upon leaving the military he went to school to become a firefighter but could not handle the job.  He then did a few irregular jobs, went back to school, and is now studying criminal justice.  It was noted that the Veteran could complete activities of daily living, can lift 30 pounds, and walk a quarter of a mile with comfort.  There were no noted flare-ups or history of incapacitating episodes in the prior 12 months.  The Veteran reported a constant level of back pain, with occasional spasms.  The examiner opined that it is less likely as not that the Veteran's back disability renders him unable to obtain and maintain substantially gainful employment.  The examiner opined that the Veteran should be able to perform sedentary work as well as physical work, lifting up to 30 pounds.

VA treatment records were also reviewed; however, there are no medical opinions to the contrary, of record.  Additionally, the Veteran's case was submitted to the Director of Compensation and Pension for an extraschedular determination.  In June 2011, the Director of Compensation and Pension determined that the Veteran did not warrant an extraschedular determination as there was no evidence the Veteran's service-connected disability alone prevented him from engaging in all types of work and there was no evidence of hospitalization, incapacitating episodes, or surgical procedures.

Thus, considering all evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran is not precluded from working due to service-connected disability.  As the Veteran is not unemployable due to his service-connected disability, there is no basis to award TDIU on an extraschedular determination.  As such, a preponderance of the evidence is against the claim, and the Veteran's claim for TDIU must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating higher than 20 percent for low back strain, on an extraschedular basis, is denied.

Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


